DETAILED ACTION
This office action is in response to communication filed on 12/29/2020.
Claims 1-8 and 10-20, are being considered on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
The amendment filed 12/29/2020 has been entered. Claims 1-8 and 10-20 remain pending in the application. Applicant’s amendments to the Drawing, Specification, and Claims have overcome each and every objection and 112(b)/112(d) rejections previously set forth in the Non-Final Office Action of 10/15/2020. 
Response to Arguments
Regarding the rejection of claims 1, 14, and 20 under 35 USC 103:
Applicant’s arguments with respect to said claims have been considered but are moot because the arguments do not apply to the present combination of references being used in the current rejection.  
The examiner now uses Walker (US 20140006784 A1) and Kuehnel (US 20150081860 A1) in addition to Riedl (US 20190250899 A1) to teach the limitations of claims 1. Claims 1, 3-11 and 13 are now rejected in light of applicant’s amendments under 103 over Riedl in view of Walker in further view of Kuehnel.
The examiner now uses Walker and Kuehnel in addition to Riedl in view of Johnson (US 20160112262 A1) to teach the limitations of claims 12, 14 and 20. Claims 12 and 14-20 are now rejected in light of applicant’s amendments under 103 over Riedl in view of Walker in further view of Johnson and Kuehnel.
Regarding the rejection of claim 2 under 35 USC 103:
Applicant’s arguments with respect to said claim have been considered but are moot because the arguments do not apply to the present combination of references being used in the current rejection.  
The examiner now uses Snodgrass (US 8564431 B2) and Kuehnel (US 20150081860 A1) in addition to Riedl (US 20190250899 A1) and Walker (US 20140006784 A1) to teach the limitations of claim 2. Claim 2 is now rejected in light of applicant’s amendments under 103 over Riedl in view of Walker in further view of Kuehnel and Snodgrass.
Claim Objections
Claims 14-19 are objected to because of the following informalities:  
Claims 14-19 have a spelling mistake reciting “date repository”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1, 3-8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Riedl (US 20190250899 A1) in view of Walker (US 20140006784 A1) in further view of Kuehnel (US 20150081860 A1).
Regarding claim 1, Riedl teaches a system for securing communication on an Internet of Things ("IoT") network, the system comprising: one or more IoT devices embedded with electronics, software, and/or sensor(s), each IoT device configured to send and receive electronic communications, each IoT device having an IP address; (Riedl, in Para. [0046], discloses a plurality of IoT devices coupled communicatively to a hub, where the IoT devices include sensors)
a base IoT hub linked to each IoT device, the base IoT hub comprising: (Riedl, in Para. [0046], discloses a plurality of IoT devices coupled communicatively to a hub)
a data repository configured to store identification data for each linked IoT device and [a communication type] associated with each linked IoT device; (Riedl, in Para. [0046], discloses an end user database for maintaining user account information and data collected from the IoT devices)
a data analysis engine configured to authenticate communications transmitted via the base IoT hub prior to executing the communications; (Riedl, in Para. [0063], discloses program code (i.e. data analysis engine) which verifies communication signatures)
a processor configured to process and execute the communications; (Riedl, in Para. [0063], discloses the IoT hub including a microcontroller for executing program code)
compare the identification data for the active IoT device to the identification data stored in the data repository (Riedl, in Para. [0066], discloses the IoT hub verifying the unique ID (i.e. identification data) that has been communicated by querying a local database)
when the communication from the active IoT device [corresponds to a communication type stored in the data repository and] the identification data of the active device corresponds to the identification data of any one of the linked IoT devices, the processor is configured to execute the (Riedl, in Para. [0066], discloses when the unique ID (i.e. identification data) is verified perform the IoT functions).
While Riedl teaches comparing device ID, Riedl fails to explicitly teach comparing communication type.
However, Walker from the analogous technical field teaches wherein, an activated IoT device is configured to transmit a communication via the IoT base hub; in response to receiving the communication from the active IoT device at the base IoT hub, the data analysis engine is configured to compare the communication from the active IoT device to the communication types stored in the data repository; and (Walker, in Para. [0046], discloses comparing type of authentication message (i.e. communication type) to the expected type (i.e. stored communication type))
when the communication from the active IoT device does not correspond to a communication type stored in the data repository or the identification data for the active IoT device does not correspond to identification data stored in the data repository, the processor is configured to: terminate the communication from the active IoT device prior to execution; and (Walker, in Para. [0046], discloses when the message is invalid (i.e. type does not match) or the authentication fails (i.e. identification data does not match) discarding the message (i.e. terminate the communication)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedl to incorporate the teachings of Walker, with a motivation to increase reliability and simplicity of authentication (Walker, Para. [0010]).  
While Riedl as modified by Walker teaches terminating the connection, Riedl as modified by Walker fails to explicitly teach assigning a new IP address.
However, Kuehnel from the analogous technical field teaches assign a new IP address to the active IoT device (Kuehnel, in Para. [0057], discloses assigning a new IP address).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedl as modified by Walker to incorporate the teachings of Kuehnel, with a motivation to own the IP address (Kuehnel, Para. [0057]).  
Regarding claim 3, Riedl as modified by Walker and Kuehnel teaches the system of claim 1. 	
Riedl further teaches wherein the communication from the active IoT device is generated in response to trigger data received by a sensor embedded in the active IoT device (Riedl, in Para. [0072], discloses receiving the temperature from the device sensor).
Regarding claim 4, Riedl as modified by Walker and Kuehnel teaches the system of claim 1. 	
Riedl further teaches wherein communications on the IoT network via the IoT base hub comprise one of: communication between a first IoT device and a second IoT device; communication between an application running in the cloud and an IoT device; communication between a service in the cloud and an IoT device (Riedl, in Para. [0072], discloses a communication from the user device via the hub to the IoT device).
Regarding claim 5, Riedl as modified by Walker and Kuehnel teaches the system of claim 1. 	
Riedl further teaches wherein the identification data for each linked IoT device comprises a user-set configuration (Riedl, in Para. [0253], discloses the user provision the IoT device with his/her account information).
Regarding claim 6, Riedl as modified by Walker and Kuehnel teaches the system of claim 1. 	
Riedl further teaches wherein when the communication from the active IoT device is transmitted within a range of 0 to 100 meters, communication protocols are selected from one or more of Wi-Fi, Bluetooth, ZigBee, Z-wave, and 4G LTE (Riedl, in Para. [0053], discloses the IoT hub and devices being interconnected using WiFi or Bluetooth).
Regarding claim 7, Riedl as modified by Walker and Kuehnel teaches the system of claim 1. 	
Riedl further teaches wherein when the communication from the active IoT device is transmitted within a range of 0 to 100 kilometers, communication protocols are selected from one or more of Wi-Fi, 4G LTE, Sigfox, and OnRamp (Riedl, in Para. [0048], discloses the IoT hub using 4G or WiFi).
Regarding claim 8, Riedl as modified by Walker and Kuehnel teaches the system of claim 1. 	
Riedl further teaches wherein each linked IoT device comprises a direct connection to the internet (Riedl, in Para. [0298], discloses individual IoT devices connecting directly to the internet).
Regarding claim 10, Riedl as modified by Walker and Kuehnel teaches the system of claim 1. 	
Riedl further teaches wherein each linked IoT device is configured to connect to the internet exclusively via the base IoT hub (Riedl, in Para. [0045], discloses IoT devices being connected to the internet through the IoT hub).
Regarding claim 11, Riedl as modified by Walker and Kuehnel teaches the system of claim 1. 	
Riedl further teaches wherein the base IoT hub is further configured to: serve as a proxy for each linked IoT device; and execute all communication for each linked IoT device via the base IoT hub (Riedl, in Para. [0072], discloses the input is received from a user at a hub device (i.e. via a hub device) which executes code to transmit commands to the IoT device to control (i.e. execute)).
Regarding claim 13, Riedl as modified by Walker and Kuehnel teaches the system of claim 1. 	
Riedl further teaches wherein when the communication from the active IoT device does not correspond to a communication type stored in the data repository or the identification data for the active IoT device does not correspond to identification data stored in the data repository, the base hub is further configured to mask identification of the base IoT hub and display each linked IoT device as an individual entity (Riedl, in Para. [0298], discloses the devices connecting the cloud service and internet directly (i.e. no masking)).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Riedl in view of Walker in further view of Kuehnel and Snodgrass (US 8564431 B2).
Regarding claim 2, Riedl as modified by Walker and Kuehnel teaches the system of claim 1. 	
While Riedl as modified by Walker and Kuehnel teaches linking to a hub, Riedl as modified by Walker and Kuehnel fails to explicitly teach retroactively linking.
However, Snodgrass from the analogous technical field teaches wherein the base hub is further configured to retroactively link to an unlinked IoT device, wherein the active IoT device has generated a communication and the link it retroactively timed to a tome prior to generation of the communication (Snodgrass, in claim 43, discloses adjusting the time0date stamp of the occurrence of the activation event (i.e. linking)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedl as modified by Walker and Kuehnel to incorporate the teachings of Snodgrass, with a motivation to eliminate the need with the hub to deal with time offset and to keep things simple (Snodgrass, Col. 7 L. 55-67).  
Claims 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riedl in view of Walker and Kuehnel in further view of Johnson (US 20160112262 A1).
Regarding claim 12, Riedl as modified by Walker and Kuehnel teaches the system of claim 11.
While Riedl as modified by Walker and Kuehnel teaches securing communication, Riedl as modified by Walker and Kuehnel fails to explicitly teach masking the IP address.
However, Johnson from the analogous technical field teaches wherein the executing the communication from the active IoT device via the base IoT hub further comprises, masking the IP address of the active IoT device (Johnson, in Para. [0101], discloses masking the client (i.e. IoT devices) IP addresses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedl as modified by Walker and Kuehnel to incorporate the teachings of Johnson, with a motivation to protect the internal network (Johnson, Para. [0101]).  
Regarding claim 14, Riedl teaches a method for securing communication in a network of Internet of Things ("IoT") devices, the method comprising: selecting a base IoT hub for operating as an intermediary layer for IoT devices, the base hub comprising a data repository, a data analysis engine, and a processor; (Riedl, in Para. [0046 and 0063], discloses a plurality of IoT devices coupled communicatively to a hub, an end user database, and discloses program code (i.e. data analysis engine) which verifies communication signatures)
selecting one or more IoT devices, the selected IoT devices embedded with electronics, software, and/or sensor(s) and configured to send and receive electronic communications, each of the selected IoT devices having an IP address; (Riedl, in Para. [0046], discloses a plurality of IoT devices coupled communicatively to a hub, where the IoT devices include sensors) 
linking each of the selected IoT devices to the base IoT hub; (Riedl, in Para. [0046], discloses the IoT devices being paired)
storing in the data repository within the base IoT hub: identification data for each of the selected IoT devices; (Riedl, in Para. [0046], discloses an end user database for maintaining user account information and data collected from the IoT devices)
comparing identification data for the active IoT device to the identification data stored in the data repository; (Riedl, in Para. [0066], discloses the IoT hub verifying the unique ID (i.e. identification data) that has been communicated by querying a local database)
when the communication from the active IoT device [corresponds to a communication type stored in the data repository and] the identification data fir the active IoT device corresponds to the identification data stored in the data repository: executing the communication via the processor of the (Riedl, in Para. [0066], discloses when the unique ID (i.e. identification data) is verified perform the IoT functions).
While Riedl teaches comparing device ID, Riedl fails to explicitly teach comparing communication type.
However, Walker from the analogous technical field teaches a communication type associated with each of the selected IoT devices; (Walker, in Para. [0046], discloses expected type (i.e. stored communication type))
receiving, at the base IoT hub, in response to activation of an IoT device, a communication transmitted from the active IoT device via the base IoT hub; authenticating the active IoT device via the data analysis engine within the base IoT hub, the authentication comprising: comparing the communication received from the active IoT device to the communication types stored in the data repository; and (Walker, in Para. [0046], discloses determining the authentication message type (i.e. communication type) is the same as the expected type (i.e. stored communication type))
when the communication from the active IoT device does not correspond to a communication type stored in the data repository or the identification data for the active IoT device does not correspond to identification data stored in the data repository: terminating the communication, via the processor, prior to executing the communication (Walker, in Para. [0046], discloses when the message is invalid (i.e. type does not match) or the authentication fails (i.e. identification data does not match) discarding the message (i.e. terminate the communication)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedl to incorporate the teachings of Walker, with a motivation to increase reliability and simplicity of authentication (Walker, Para. [0010]).  
While Riedl as modified by Walker teaches securing communication, Riedl as modified by Walker fails to explicitly teach masking the IP address.
However, Johnson from the analogous technical field teaches masking, in the communication, the identification data of the active IoT device; displaying, in the communication, identification data of the base IoT hub; and (Johnson, in Para. [0101], discloses masking the client (i.e. IoT devices) IP addresses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedl as modified by Walker to incorporate the teachings of Johnson, with a motivation to protect the internal network (Johnson, Para. [0101]).  
While Riedl as modified by Walker and Johnson teaches terminating the connection, Riedl as modified by Walker and Johnson fails to explicitly teach assigning a new IP address.
However, Kuehnel from the analogous technical field teaches assign a new IP address to the active IoT device (Kuehnel, in Para. [0057], discloses assigning a new IP address).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedl as modified by Walker and Johnson to incorporate the teachings of Kuehnel, with a motivation to own the IP address (Kuehnel, Para. [0057]).  
Regarding claim 17, Riedl as modified by Walker, Johnson and Kuehnel teaches the method of claim 14. 	
Riedl further teaches wherein the base IoT hub is segmented into a plurality of channels, each channel of the IoT base hub configured to: generate an IP address that is different from the IP address of the base IoT hub and different from the IP address of the active IoT device; and operate as the originator of the communication received from the active IoT device for transmission via the base IoT hub (Riedl, in Fig. 1B and in Para. [0046], discloses several channels connected to the IoT hubs).
Regarding claim 20, Riedl teaches a method for securing communication in a network of Internet of Things ("IoT") devices, the method comprising: selecting a base IoT hub for operating as an intermediary layer for IoT devices, the base hub comprising a data repository, a data analysis engine, (Riedl, in Para. [0046 and 0063], discloses a plurality of IoT devices coupled communicatively to a hub, an end user database, and discloses program code (i.e. data analysis engine) which verifies communication signatures)
selecting one or more IoT devices, the selected IoT devices embedded with electronics, software, and/or sensor(s), and configured to send and receive electronic communications, each of the selected IoT devices having an IP address; (Riedl, in Para. [0046], discloses a plurality of IoT devices coupled communicatively to a hub, where the IoT devices include sensors)
linking each of the selected IoT devices to the base IoT hub; (Riedl, in Para. [0046], discloses the IoT devices being paired)
storing in the data repository within the base IoT hub: identification data for each of the selected IoT devices; (Riedl, in Para. [0046], discloses an end user database for maintaining user account information and data collected from the IoT devices)
receiving, at the base IoT hub, in response to activation of an IoT device, a communication transmitted from the active IoT device; comparing, at the data analysis engine within the base IoT hub, identification data for the active IoT device to the identification data for the selected IoT devices stored in the data repository; (Riedl, in Para. [0066], discloses the IoT hub verifying the unique ID (i.e. identification data) that has been communicated by querying a local database)
when the identification data for the active device corresponds to one of the selected IoT devices: executing the communication via the processor of the base IoT hub; and (Riedl, in Para. [0066], discloses when the unique ID (i.e. identification data) is verified perform the IoT functions)
While Riedl teaches comparing device ID, Riedl fails to explicitly teach comparing communication type.
However, Walker from the analogous technical field teaches a communication type associated with each of the selected IoT devices; (Walker, in Para. [0046], discloses expected type (i.e. stored communication type))
when the identification data for the active IoT device does not correspond to the identification data for one of the selected IoT devices stored in the data repository, terminating the communication, via the processor, prior to executing the communication; (Walker, in Para. [0046], discloses when the authentication fails (i.e. identification data does not match) discarding the message (i.e. terminate the communication))
comparing the communication from the active device to a communication type associated with the selected IoT device and stored in the data repository when the communication from the active device corresponds to a communication type associated with the selected IoT device (Walker, in Para. [0046], discloses comparing the type of authentication message (i.e. communication type) to the expected type (i.e. stored communication type)).
when the communication from the active IoT device does not correspond a communication type associated with the selected IoT device, terminating the communication, via the processor, prior to executing the communication and (Walker, in Para. [0046], discloses when the message is invalid (i.e. type does not match) or the authentication fails (i.e. identification data does not match) discarding the message (i.e. terminate the communication)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedl to incorporate the teachings of Walker, with a motivation to increase reliability and simplicity of authentication (Walker, Para. [0010]).  
While Riedl as modified by Walker teaches securing communication, Riedl as modified by Walker fails to explicitly teach masking the IP address.
However, Johnson from the analogous technical field teaches masking, in the communication, the identification data of the active device; displaying, in the communication, identification data of the base IoT hub; and (Johnson, in Para. [0101], discloses masking the client (i.e. IoT devices) IP addresses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedl as modified by Walker to incorporate the teachings of Johnson, with a motivation to protect the internal network (Johnson, Para. [0101]).  
While Riedl as modified by Walker and Johnson teaches terminating the connection, Riedl as modified by Walker and Johnson fails to explicitly teach assigning a new IP address.
However, Kuehnel from the analogous technical field teaches assign a new IP address to the active IoT device (Kuehnel, in Para. [0057], discloses assigning a new IP address).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedl as modified by Walker and Johnson to incorporate the teachings of Kuehnel, with a motivation to own the IP address (Kuehnel, Para. [0057]).  
As per claims 15-16 and 18-19, these claims recite a token method to perform the steps as recited by the system of claims 6-8 and 10, and has limitations that are similar to those of claims 6-8 and 10, thus is rejected with the same rationale applied against claims 6-8 and 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA JANA SOUTH whose telephone number is (571)272-3208.  The examiner can normally be reached on M-Th 9:00-18:00 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TRANG T DOAN/Primary Examiner, Art Unit 2431